United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 01-1341
                                     ___________

Tarvuell Clark,                           *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the Western
                                          * District of Missouri.
Hugh G. Harris,                           *
                                          *         [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                           Submitted: April 2, 2001

                                 Filed: April 10, 2001
                                     ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Federal prisoner Tarvuell Clark appeals the district court’s1 pre-service dismissal
of his Bivens2 action and moves to proceed in forma pauperis (IFP) on appeal. Having
carefully reviewed the record, see Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000)


      1
      The Honorable Dean Whipple, Chief Judge, United States District Court for the
Western District of Missouri.
      2
       Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
388 (1971).
(per curiam), we conclude that Mr. Clark’s complaint failed to state an Eighth
Amendment claim upon which relief may be granted. Because Mr. Clark has paid the
appellate filing fee, we deny his IFP motion as moot.

      Accordingly, we affirm. See 8th Cir. R. 47A(a).

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-